 In the Matter ofWILBUR B. DRIVER COMPANYandCONGRESS OFINDUSTRIAL ORGANIZATIONSCase No. R-5540.-Decided July 9, 19443Bailey c Schenck,byMr. George B. Bailey,of Newark, N. J., forthe Company.Mr. Samuel L. RothbardandMr. Leonard H. Goldsmith,ofNewark, N. J., for the Union.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by Congress of Industrial Organizations,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of Wilbur B.Driver Company, Newark, New Jersey, herein called the Company,theNational Labor Relations Board provided for an appropriatehearing upon due notice before James C. Paradise, Trial Examiner.Said hearing was held at Newark, New Jersey, on June 15, 1943.TheCompany and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examinerreserved ruling on the Company's motion to dismiss the petition onthe ground that the bargaining unit sought by the Union is inappro-priate.For reasons stated in Section III,infra,the motion is herebygranted.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties' wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYWilbur B. Driver Company, is a New Jersey corporation engagedat three plants located in Newark, New Jersey, in the manufactureof special alloy wire and strip.During the year 1942, the Companyused raw materials, consisting of steel, nickel, chromium, iron, man-51 N. L R. B., No 39.171 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDganese, silica, beryllium and copper, valued in excess of $1,000,000, ofwhich approximately 75 percent was transported to the Companyfrom points outside the State of New Jersey.During the same period,the Company manufactured finished products valued in excess of$1,000,000, of which approximately 75 percent was sold and shippedto purchasers outside the State of New Jersey.The Company doesnot deny that it is engaged in commerce within the meaning of theNational Labor Relations Act.H. THE ORGANIZATION INVOLVEDCongress of Industrial Organizations is a labor organization ad-mitting to membership employees of the Company.III.THE ALLEGED APPROPRIATE UNITThe sole issue in the instant case involves the appropriateness ofthe bargaining unit, sought in the Union's petition, limited to theproduction and maintenance employees at the Company's plant knownas plant #3.The Company's manufacturing operations are housedin three buildings designated as plants nos. 1, 2, and 3.Originally theonly plant of the Company was the main plant or plant #1.How-ever, in October 1942, because of the requirements of war production,it became necessary for the Company to enlarge its plant.The Com-pany attempted to construct an additional building on adjoining prop-erty but could not do so because of restrictions on building materials.It therefore acquired the nearest available building, which is nowknown as plant #3. The distance between the main plant and plant#3 is between ?^3 and 1/4 mile.The record indicates that there is a close functional relationshipbetween the main plant and plant #3.All materials are received atplant #1, where a central supply and stockroom is maintained. In themanufacture of wire, which is the principal product of the Company,the raw materials, after having been received at the main plant, arethere combined and reduced to the form of ingots.These ingots arethen put through various processes which produce wires or rods ofvarious sizes.Having reached this step the wires or rods are thenmoved to plant #3, where they are put through additional wire draw-ing processes for the purpose of reducing them to the necessary de-gree of fineness.The wire is then returned to the main plant forfurther drawing, if necessary, and for testing, spooling, and shipping.At plant #2, which is located about 11/2 miles from the main plant,enameling and other finishing operations are performed on the wire.There is no wire manufacturing process which is performed only atplant #3.On the contrary, the main plant and plant #3 comprise asingle integrated operation for the manufacture of wire; and variousprocesses performed at plant #3 are duplicated in the main plant. WILBUR B. DRIVER-COMPANY173All maintenance employees of the Company report to and work outof the main plant except a single maintenance employee who is sta-tioned at plant #2.The maintenance employees are temporarily as-signed to plants 2 and 3 from time to time.All hiring of new employ-ees is done at a central employment office which is located between themain plant and plant #3.The pay rolls for all plants are preparedat the main plant.The Company maintains uniform employmentpolicies applicable to all its employees.There is one superintendentwho is in charge of all production operations of the Company.Thereis also a superintendent under him who is in charge of plant #3, butthe latter's jurisdiction also covers certain departments in the mailsplant which are similar in function to certain production departmentsin plant #3. It appears that there is as yet no interchange of pro-duction workers between plant #3 and the other plants.However,an executive of the Company testified that there may be some inter-change in the future.The Union argues that since it has organized only those employeesin the Company's plant #3 and since this plant is physically separatedfrom the other two plants of the Company, such employees may beappropriately grouped in a separate unit for the purposes of collectivebargaining.'We find this contention to be without merit.2Since it is apparent that the employees in the Company's plant #3constitute an integral and indistinguishable part of the entire NewJersey operation of the Company, we are of the opinion, and find thatthe unit sought to be established by the Union is inappropriate for thepurposes of collective bargaining.IV.THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince the bargaining unit sought to be established by the Union isinappropriate as stated in Section III, above, we find that no questionhas arisen concerning the representation of employees of the Companyin an appropriate bargaining unit.ORDERUpon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Wilbur B. Driver Company, Newark, New Jersey,filed by Congress of Industrial Organizations, be, and it hereby is,dismissed.ITherecord indicates that the Union was unsuccessful in an attemptto organize theemployees at the main plant sometune before plant #3 began operation.The Union wasalso unsuccessful in a later attempt to organize the main plant and plant #22 SeeMatter of Oneida, Ltd.,49 N L. It B 1178